                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,                                      CIVIL ACTION
SECRETARY OF LABOR, AND THE
UNITED STATES DEPARTMENT OF
LABOR
               Plaintiffs,
                                                          NO. 09-988

              v.

JOHN J. KORESKO, V, JEANNE
BONNEY, PENN-MONT BENEFIT
SERVICES, INC., KORESKO &
ASSOCIATES, P.C., REGIONAL
EMPLOYERS ASSURANCE LEAGUES
VOLUNTARY EMPLOYEES’
BENEFICIARY ASSOCIATION TRUST,
AND SINGLE EMPLOYER WELFARE
BENEFIT PLAN TRUST
                 Defendants,

              v.

CHARLES PARSONS, PARSONS &
ASSOCIATES CHARTERED WELFARE
BENEFIT PLAN
              Movant.

                                         ORDER

       AND NOW, this 11th day of February, 2019, upon consideration of Intervenors’ Motion

for Reconsideration and Clarification and Memorandum in Support (ECF No. 1799), Attorney

Silverstein’s Response to the Court’s Order to Show Cause (ECF No. 1810), and the Secretary of

Labor’s Response to Attorney Silverstein’s Response (ECF No. 1816), IT IS ORDERED that

the Motion is GRANTED IN PART AND DENIED IN PART as follows:

       (1) The request to vacate the Court’s prior Opinion (ECF No. 1796) is GRANTED.
(2) The request to vacate the Court’s prior Order (ECF No. 1797) is DENIED; the

   Court’s prior order remains in effect.



                                            BY THE COURT:

                                            /s/Wendy Beetlestone, J.


                                            _______________________________
                                            WENDY BEETLESTONE, J.




                                        2
